DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6-11, 13-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-4 and 7-9, the prior art does not disclose or reasonably suggest an active optical waveguide as required by the claims, specifically wherein the vertical extent of the doping in the first vertical region exceeds the height of any doping in the second vertical region.
highlighted above in combination with the remaining features of the claims.  In Cunningham et al, the first and second vertical regions are formed to the same height.
Re. Claim 6, the prior art does not disclose or reasonably suggest an active optical waveguide as required by the claims, specifically wherein the central waveguide region is intrinsically n-doped, and a PN junction is formed within the central waveguide region between the first vertical region and the second doped lateral region.
The most applicable prior art, Cunningham et al (US 9,411,177 B2), addressed in the Office Action mailed 7/16/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Cunningham et al, the central waveguide region is not intrinsically n-doped and instead forms a p-i-n junction within the central waveguide region between the first vertical region and the second doped lateral region.
Re. Claims 10, 11, 15, and 17-19, the prior art does not disclose or reasonably suggest an active optical waveguide as required by the claims, specifically wherein the first doped semiconductor region and the second doped semiconductor region are both composed of Ge or SiGe.
The most applicable prior art, Cunningham et al (US 9,411,177 B2), addressed in the Office Action mailed 7/16/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Cunningham et al utilizes germanium for the central 
Re. Claims 13 and 14, the prior art does not disclose or reasonably suggest an active optical waveguide as required by the claims and further comprising: an intervening lightly p-doped semiconductor region located between the p-doped semiconductor region and the central waveguide region; and an intervening lightly n-doped semiconductor region located between the n-doped semiconductor region and the central waveguide region, wherein: the intervening lightly p-doped semiconductor region has a lower dopant concentration than the p-doped semiconductor region, and the intervening lightly n-doped semiconductor region has a lower dopant concentration than the n-doped semiconductor region.
The most applicable prior art, Cunningham et al (US 9,411,177 B2), addressed in the Office Action mailed 7/16/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Cunningham et al fails to disclose or reasonably suggest intervening layers as required by the claims. 
Re. Claims 20 and 21, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein the first region extends between the first portion of the second region and the second portion of the second region, in combination with the remaining limitations of the claim.  
The most applicable prior art, Cunningham et al (US 9,411,177 B2), addressed in the Office Action mailed 7/16/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/4/21